 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PABLO MELENDEZ-CASTILLO,                           No. 2:19-cv-0122-EFB P
12                       Petitioner,
13              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    KIRSTJEN NIELSEN, et al.,
15                       Respondents.
16

17          Petitioner, proceeding without counsel, seeks a writ of habeas corpus pursuant to 28

18   U.S.C. § 2241.

19          On February 25, 2019, respondents filed a motion to dismiss the petition as moot. ECF

20   No. 8. On April 2, 2019, the court informed petitioner of the requirements for filing an

21   opposition to any motion to dismiss. That order gave petitioner 21 days to file an opposition or

22   statement of non-opposition and warned petitioner that failure to do so would result in a

23   recommendation that this action be dismissed.

24          The 21 days have passed and petitioner has not filed an opposition or a statement of no

25   opposition nor otherwise responded to the April 13, 2016, order.1

26          1
               Although it appears from the file that petitioner’s copy of the order was returned,
27   petitioner was properly served. It is the petitioner’s responsibility to keep the court apprised of a
     current address at all times. Pursuant to Local Rule 182(f), service of documents at the record
28   address of the party is fully effective.
                                                        1
 1          Accordingly, it is hereby ORDERED that the Clerk shall randomly assign a United States
 2   District Judge to this case.
 3          Further, it is RECOMMENDED that this action be dismissed. Fed. R. Civ. P. 41(b); Rule
 4   12, Rules Governing § 2254 Cases.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Turner v.
11   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
12   his objections petitioner may address whether a certificate of appealability should issue in the
13   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section 2254
14   Cases (the district court must issue or deny a certificate of appealability when it enters a final
15   order adverse to the applicant).
16   Dated: April 30, 2019.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
